

	

		III

		108th CONGRESS

		2d Session

		S. RES. 456

		IN THE SENATE OF THE UNITED STATES

		

			October 10, 2004

			Ms. Stabenow (for

			 herself and Ms. Snowe) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Designating October 14, 2004, as

		  Lights On Afterschool! Day.

	

	

		Whereas quality afterschool programs provide safe,

			 challenging, engaging, and fun learning experiences to help children and youth

			 develop their social, emotional, physical, cultural, and academic

			 skills;

		Whereas quality afterschool programs support working

			 families by ensuring their children are safe and productive after the regular

			 school day ends;

		Whereas quality afterschool programs build stronger

			 communities by involving students, parents, business leaders, and adult

			 volunteers in the lives of young people, thereby promoting positive

			 relationships among children, youth, families, and adults;

		Whereas quality afterschool programs engage families,

			 schools, and diverse community partners in advancing the welfare of

			 children;

		Whereas Lights On Afterschool!, a national

			 celebration of afterschool programs on October 14, 2004, promotes the critical

			 importance of quality afterschool programs in the lives of children, their

			 families, and their communities;

		Whereas more than 28,000,000 children in the United States

			 have parents who work outside the home, and 14,300,000 children have no place

			 to go after school; and

		Whereas many afterschool programs across the country are

			 facing funding shortfalls so severe that they are forced to close their doors

			 and turn off their lights: Now, therefore, be it

		

	

		That the Senate—

			(1)designates

			 October 14, 2004, as Lights On Afterschool! Day; and

			(2)requests that the

			 President issue a proclamation calling on the communities of the Nation to

			 engage in innovative afterschool programs and activities that ensure the lights

			 stay on and the doors stay open for all children after school.

			

